Citation Nr: 0011996	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  94-48 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased disability rating for a left 
Achilles tendon disability, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant served on active duty from September 1976 to 
February 1981.  

In a July 1996 decision, the Board of Veterans' Appeals (the 
Board) denied the appellant's claim of clear and unmistakable 
error in a March 1983 VA Regional Office (RO) rating decision 
which granted service connection for a left Achilles tendon 
disability and assigned a noncompensable disability rating, 
effective January 10, 1983, the date of filing of a VA Form 
21-526, Veteran's Application for Compensation or Pension.  
The appellant duly appealed to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals and hereafter "Court").  In August 
1997, the Court vacated the Board's July 1996 decision and 
remanded the claim for further proceedings, specifically 
instructing the Board to provide reasons and bases concerning 
certain aspects of the claim.

In April 1998, the Board issued another decision which 
determined that the March 1983 decision did not contain clear 
and unmistakable error.  Following the Board's April 1998 
decision, the appellant sought review before the Court.  As 
will be set forth below, in a May 1999 decision, the Court 
dismissed the case for lack of jurisdiction.  The case has 
now been returned to the Board.   


FINDING OF FACT

By memorandum decision dated in May 1999, the Court found 
that a March 1983 rating decision by a Department of Veterans 
Affairs Regional Office was not final.  

CONCLUSION OF LAW

The Court's May 1999 memorandum decision renders the April 
1998 Board decision void.  38 U.S.C. § 7104(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

In a July 1996 decision, the Board found that the March 1983 
VA rating decision which granted service connection for a 
left Achilles tendon disability and assigned a noncompensable 
disability rating did not contain clear and unmistakable 
error.  In its August 1997 decision, the Court directed that 
the Board address evidence present at the time of the March 
1983 rating decision.  

In its April 1998 decision, the Board noted that the 
appellant had raised the issue of the adequacy of notice 
afforded him at the time of the March 1983 rating decision 
but found (1) since the Court has not addressed the matter of 
adequacy of notice in its August 1997 decision, the law of 
the case was that the March 1983 decision was final and (2) 
notice to the appellant in March 1983 was adequate in any 
event.  The Board further found that clear and unmistakable 
error was not present in the March 1983 rating decision.

The appellant sought review of the Board's April 1998 
decision before the Court.  In a May 1999 memorandum 
decision, the Court initially noted that, notwithstanding its 
August 1997 decision, "the law of the case doctrine does not 
apply where the Court originally purported to exercise 
jurisdiction it did not, in fact, have."  See Johnson v. 
Brown, 7 Vet. App. 25, 27 (1994).  The Court then found that 
the March 1983 notification letter to the appellant was 
deficient in several particulars as specified by the 
notification procedures effective in March 1983.  Because of 
these deficiencies, the Court found that the March 1983 
rating decision was not final.  See Best v. Brown, 10 Vet. 
App. 322, 325 (1997); see also Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) [holding that "where VA has failed to 
procedurally comply with statutorily mandated requirements, a 
claim does not become final for purposes of appeal to the 
Court."].  Because the March 1983 rating decision was not 
final, it could not contain clear and unmistakable error.  
See 38 C.F.R. § 3.105(a); Best, supra.  Because the Court's 
jurisdiction was limited to those cases in which a Notice of 
Disagreement had been filed on or after November 18, 1988, 
the Court dismissed the appeal.

Discussion

Because the Court has determined that the March 1983 decision 
is not final within the meaning of applicable law, the 
Board's April 1998 decision, which dealt with alleged clear 
and unmistakable error in that decision, is a nullity.  As 
indicated by the Court, clear and unmistakable error cannot 
exist in a non-final RO decision.  The Board's April 1998 
decision must therefore be vacated.  38 U.S.C. § 7104(a); 
see, e.g., Cox v. West, 149 F.3d 1360 (Fed. Cir. 1998) 
[observing in part that the filing of a notice of 
disagreement with regard to a RO decision is a jurisdictional 
prerequisite to the Board's consideration of an issue]; 
Burton v. Derwinski, 933 F.2d 988 (Fed. Cir. 1991) [a notice 
of disagreement is a document that initiates an appeal from a 
decision of the agency of original jurisdiction to the 
Board].

ORDER

The Board's decision of April 22, 1998 is vacated.


REMAND

As noted above, the March 1983 RO decision granted service 
connection for surgical residuals, left Achilles tendon 
rupture, and assigned a noncompensable disability rating. The 
Court has determined that the appellant did not receive 
adequate notice of that decision from VA.

In an April 1995 RO rating decision, the RO granted an 
increased disability rating for the service-connected status 
post left Achilles tendon rupture and assigned a 10 percent 
disability rating, effective from June 29, 1994, the date of 
filing of a VA Form 21-4138 in which the appellant requested 
an increased disability rating for his service-connected 
disability.

In the July 1996 Board decision, the issue of the appellant's 
claimed entitlement to an increased disability evaluation for 
a left Achilles tendon disability was remanded.  It appears 
that no action has been yet been taken with respect to this 
remand.  

The Board further believes that, since the issue of clear and 
unmistakable error in the March 1983 decision has been 
rendered moot, the increased rating issue still on appeal 
encompasses the matter of the assignment of a compensable 
disability rating, effective as of the date of the 
appellant's initial claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) [with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings"].

The issue on page one of this decision has been modified to 
reflect the Board's understanding.  However, the appellant 
and his representative will have the opportunity to contact 
the RO as to their views as to what issues remain on appeal.

This matter is REMANDED for the following action by the RO:

1.  The RO should contact the appellant 
and his representative.  The appellant 
should also be given the opportunity to 
clarify which issue or issues he believes 
are currently on appeal.  In addition, 
the appellant should indicate if he has 
received any VA or other medical 
treatment that is not evidenced by the 
current record for the service-connected 
left Achilles tendon disability.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  After receiving the appellant's 
response to the inquiry in paragraph 1, 
the RO will reevaluate all evidence of 
record with regard to the appellant's 
claim of entitlement to an increased 
rating for his service-connected left 
Achilles tendon disability.   All 
appropriate adjudication procedures will 
be followed.  If deemed appropriate by 
the RO, a clarifying VA medical 
examination should be conducted.  Upon 
review by the RO, consideration should be 
undertaken of all medical and lay 
evidence of record reflecting the 
severity of the disability since the 
submission of his original claim in 
January 1983 and staged ratings should be 
considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

If any benefit sought is not granted, the appellant and his 
representative should be furnished with a notice of the RO's 
rating decision and should be afforded a reasonable 
opportunity to respond.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

During the pendency of this appeal, the appellant will be 
free to submit additional evidence and argument on the 
remanded claims. Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


